By the Court.
This case does not seem to have been referred to a master in the court of chancery, consequently we have no statement of the account between the parties, by which to determine how large a portion of the property, which seems to have come to defendant’s hands and which he claims to retain, he has returned an .equivalent for, and how large a portion of it, he must have received as a mere gratuity or as heir. We think it reasonable that the defendant should render an account of all the property which came to his hands once belonging to his father.
For all which lie has paid a full and fair equivalent he will not be made liable. For all which he still retains, as a gift, or as heir, or which he has passed over to the other children as heirs, (all which we think is shown to have been done to defeat the plaintiff’s right to dower,) for this, then, we think the plaintiff is entitled to a decree for one-third part.
The decree of the chancellor is reversed and the case remanded to the court of chancery to take an account and pass a decree for the orator for one-tliird of whatever sum the defendant shall appear to be liable for, the account to be as follows. The defendant to be charged with whatever sums appear either by the answer or. testimony, to have come to his hands of the property of his father, either at the time, or before, and to be allowed to discharge himself by his own oath and other evidence, which shall show to the satisfaction of the master he paid a full and fair con*327Sideration for, or which he had hona fide passed into the hands of his father before his decease, but not by passing the same into the hands of the other members of the family, as a portion of his father’s estate.